                    IN THE UNITED STATES DISTRICT COURT
               FOR THE WESTERN DISTRICT OF NORTH CAROLINA
                            CHARLOTTE DIVISION
                    CIVIL ACTION NO. 3:16-CV-00164-RJC-DSC


 FRANKLIN D. STAYANOFF AND                        )
 JUDE HOLBROOK,                                   )
                                                  )
                  Plaintiffs,                     )
                                                  )
 v.                                               )                   ORDER
                                                  )
 BIOMET, INC., et al.,                            )
                                                  )
                 Defendants.                      )



       THIS MATTER is before the Court on “Motion for Admission Pro Hac Vice of Emily

Taylor Dodane” (document # 20) filed October 10, 2019. For the reasons set forth therein, the

Motion will be granted.


       The Clerk is directed to send copies of this Order to counsel for the parties, including but

not limited to moving counsel and to the Honorable Robert J. Conrad, Jr.


       SO ORDERED.
                                    Signed: October 10, 2019
